Order filed April 13, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00141-CV
                                    ____________

                          DOMINIQUE POWERS, Appellant

                                             V.

                     CLEME MANOR APARTMENTS, Appellee



                   On Appeal from County Civil Court at Law No. 1
                                Harris County, Texas
                          Trial Court Cause No. 1007211


                                       ORDER
       The notice of appeal in this case was filed February 9, 2012. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before April 30, 2012. See Tex. R. App. P. 5. If appellant fails to timely
pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM